       Case 1:20-cv-01796-LLS Document 18 Filed 05/11/20 Page 1 of 4
        Case 1:20-cv-01796-LLS Document 17-1 Filed 05/11/20 Page 1 of 4



                                                                                                             -"-7
                       IN THE UNITED STA TES DISTRICT COUR CSDC SONY                                                      I
                     FOR THE SOUTHERN DISTRICT OF NEW YO ][)OCl'\IENT                                                    I
SHIVA STEIN, Individually and on Behalf of       )
                                                                         ELECTR01"1CALLY.            l       i-_:   Dj-
All Others Similarly Situated,                   )
                                                                         DOC #:                      _
                                                 )
                                                                         DATEF-IL_E_D_:-S/_,.1_,_1/....-2{           _
                         Plaintiff,              )                                               '
                                                 )
       v.                                        )
                                                     CIVIL ACTION:       1:20-cv-01796-LLS
                                                 )
AARON'S, INC., JOHN W. ROBINSON, III,            )
and STEVEN A. MICHAELS,                          )
                                                 )
                          Defendants.            )
-----------------)

                STIPULATION AND ~12.aQPQBE~] ORDER
  TO TRANSFER ACTION TO THE UNITED STATES DISTRICT COURT FOR THE
     NORTHERN DISTRICT OF GEORGIA PURSUANT TO 28 U.S.C. § 1404(a)

       WHEREAS, Plaintiff Shiva Stein ("Plaintiff') commenced the above-captioned putative

federal securities class action against Defendants Aaron's, Inc. ("Aaron's" or the "Company''),

John W. Robinson, III, and Steven A. Michaels (collectively, ·'Defendants") by filing a

Complaint in this Court on February 28, 2020, see Dkt. No. 1;

       WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995, 15 U.S.C.

§ 78u-4, et seq., on April 28, 2020, two motions were filed seeking appointment as lead plaintiff

in this case as follows: (i) Laborer's Pension Trust Fund for Northern Nevada (the "Trust"), see

Dkt. No. 7; and Aaron's Investor Group, see Dkt. No. 11;

       WHEREAS, Defendant Aaron's has its headquarters and principal place of business in

the Northern District of Georgia, Defendant Michaels resides and has his office in the Northern

District of Georgia, and Defendant Robinson has his office in the Northern District of Georgia;

and
        Case 1:20-cv-01796-LLS Document 18 Filed 05/11/20 Page 2 of 4
         Case 1:20-cv-01796-LLS Document 17-1 Filed 05/11/20 Page 2 of 4




       WHEREAS, all Parties-including Plaintiff, the Trust, Aaron's Investor Group, and

Defendants-stipulate and agree that, pursuant to 28 U.S.C. § 1404(a), for reasons of judicial

efficiency and for the convenience of parties and witnesses, the above-captioned case should be

transferred to the United States District Court for the Northern District of Georgia, and that the

presiding Court in the Northern District of Georgia should consider and rule upon the pending

lead plaintiff motions,

       NOW THEREFORE, pursuant to 28 U.S.C. § 1404(a), the Court DIRECTS the Clerk to

transfer this action, immediately and in its entirety, to the United States District Court for the

Northern District of Georgia. ~

       SO ORDERED this      JL.: day of May 2020.

                                             Hon. Louis L. Stanton
                                             United States District Judge


STIPULATED AND AGREED TO BY:

COUNSEL FOR LABORER'S PENSION                        COUNSEL FOR DEFENDANTS:
TRUST   FUND  FOR   NORTHERN
NEVADA:

s/ Samuel H. Rudman                                  s/ Israel Dahan
ROBBINS GELLER RUDMAN & DOWD                         KING & SPALDING LLP
LLP                                                  Israel Dahan
David A. Rosenfeld                                   1185 A venue of the Americas
Samuel H. Rudman                                     New York, NY 10036-2601
58 South Service Road, Suite 200                     Telephone: (212) 556-2100
Melville, NY 11747                                   Facsimile: (212) 556-2222
Telephone: (631) 367-7100                            Email: idahan@kslaw.com
Facsimile: (631) 267-1173
srudman@rgrdlaw.com
drosenfeld@rgrd law .com




                                                 2
       Case 1:20-cv-01796-LLS Document 18 Filed 05/11/20 Page 3 of 4
        Case 1:20-cv-01796-LLS Document 17-1 Filed 05/11/20 Page 3 of 4




Danielle S. Myers
Juan Carlos Sanchez
655 West Broadway, Suite 1900
San Diego, CA 921-1
Telephone: (619) 231-1058
Facsimile: (619) 231-7423


COUNSEL FOR PLAINTIFF AND THE
AARON'S INVESTOR GROUP:

s/Joseph Alexander Hood II
POMERANTZ LLP
Joseph Alexander Hood, II
Gustavo Bruckner
Jeremy Alan Lieberman
600 Third A venue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (212) 661-8665
Email: ahood@pomlaw.com
       jalieberman@pomlaw.com

Patrick V. Dahlstrom
10 South LaSalle Street, Suite 3505
Chicago, IL 60603
Telephone: (312) 377-1181
Facsimile: (312) 377-1184
pdahlstrom@pomlaw.com

BRONSTEIN GEWIRTZ & GROSSMAN,
LLC
Peretz Bronstein
60 East 42nd Street, Suite 4600
New York, NY 10165
Telephone: (212) 697-6484
Facsimile: (212) 697-7296
peretz@bgandg.com




                                       3
        Case 1:20-cv-01796-LLS Document 18 Filed 05/11/20 Page 4 of 4
         Case 1:20-cv-01796-LLS Document 17-1 Filed 05/11/20 Page 4 of 4



                                  CERTIFICATE OF SERVICE

          HEREBY CERTIFY that on this 11th day of May, 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system which will send a notice of

electronic filing to all counsel of record.


                                                  Isl Israel Dahan
                                                  Israel Dahan




                                              4
